DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 have been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 02/022022. Claims 23 through 44 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant’s arguments with respect to claimS 23-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 25, 27, 29, 31-34, 37-40, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2020/0154239 A1) in view of Luo et al. (US 2015/0085793 A1) further in view of Ku et al. (US 2021/00070865 A1).

For claim 23 Yamada teaches a method (see paragraph 7 “method”), comprising: 
generating, by a device, a reference signal sequence (see paragraph 10 “generating a sequence of the first positioning reference signals and a sequence of the second positioning reference signals”, paragraph 83 “generation of positioning reference sequence (PRS) is  based on slot number, OFDM symbol numbers in a slot, the cell ID, an ID of PRS, and a CP length…note that the subframe is constituted of two slot…PRS sequence based on slot number is indirectly related to subframe number and frame number” and paragraph 107 “generation of positioning reference sequence NPRS (narrowband PRS) is calculated (determined) based on slot number (time index), OFDM symbol numbers in a slot, the cell ID, an ID of PRS, and a CP length…note that the subframe is constituted of two slot…PRS sequence based on slot number is indirectly related to subframe number and frame number”); 
determining, by the device, a first index set based on a frame number of a radio frame, wherein the first index set indicates at least one reference signal corresponding the reference signal sequence, and the first index set comprises at least two indexes (see paragraphs 8-10 “at least two or more reference signals in each reference signal sequences are generated-that means at least two indexes are required in order to distinguish the generated reference signals”); 
determining, by the device, according to the first index set, the at least one reference signal corresponding the reference signal sequence (see paragraphs 8-10 “at least two or more reference signals in each reference signal sequences are generated-that means at least two indexes are required in order to distinguish the generated reference signals”); 
mapping, by the device, the at least one reference signal to a resource position corresponding to the radio frame, wherein the resource position is to be used to transmit the at least one reference signal (see paragraph 11, Fig.3-6, paragraphs 106-107 “exemplary mapping of reference signals based on different parameters”, paragraph 83 “a resource on which PRS is mapped is determined based on the cell ID (an exemplary design choice)”,  paragraph 109 “exemplary mapping of NPRS to subframes”, paragraph 106 “exemplary base station transmits NPRS in consecutive subframes/symbols”, and claim 7  “NPRS is mapped on a first resource block and the PRS is mapped on second resource blocks”); and 
sending, by the device, the at least one reference signal at the resource position (see paragraph 109 “mapping of NPRS to subframes”, paragraph 106 “base station transmits NPRS in consecutive subframes/symbols”, and claim 7  “NPRS is mapped on a first resource block and the PRS is mapped on second resource blocks”).
Although Yamada teaches NPRS index is function of time (see paragraph 107 “generation of positioning reference sequence NPRS (narrowband PRS) based on slot number (time index)”), Yamada does not explicitly teach the NPRS is function of frame or subframe number.
However, Luo teaches the reference signal sequence may also be linked to the subframe number or system frame number (SFN). A UE may obtain the SFN through blind decoding or from the management information block (MIB) transmissions from a base station. Thus, by knowing the SFN and knowing the manner in which the sequence is based on the SFN, a UE would be able to determine the sequence mapping by obtaining the SFN. For example, it may be beneficial to have a different reference signal sequence in subsequent subframes. In current systems, the CRS is transmitted every 10 ms, while the PBCH can be transmitted every 20, 40, or 80 ms. In order to decode the PBCH in subsequent transmissions, it may be useful to have a different reference signal sequence. As such, in subframe 0, which corresponds to a first SFN, the reference signal includes a first reference signal sequence. In subframe 20, which corresponds to a different specific SFN, the reference signal is generated using a different sequence mapping that may be used to decode the PBCH transmitted at a 20 ms predetermined periodicity. According to various alternative aspects of the present disclosure, the UE may obtain the SFN from the network. If the obtained SFN is the first SFN, then the UE knows to detect the first reference signal sequence. However, if the obtained SFN is the different specific SFN for subframe 20, then the UE knows to detect the different sequence mapping associated with the reference signal transmitted in subframe 20. Alternatively, the two different reference signals may be transmitted in the same SFN, but in different subframes. Thus, the UE may be able to determine both sequence mappings through the SFN (see Luo: paragraph 73). 
Thus, it would have been obvious to person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Luo in the NPRS system of Yamada in order to link the NPRS configuration index to SFN for a UE to be able to determine the sequence mapping by obtaining the SFN (see Luo: paragraph 73 and Figs. A-B).
Yamada in view of Luo does not explicitly teach an index set.
However, Ko teaches multiple reference signal sets wherein the index set is function of SFN (see Ku: paragraphs 210-214 and Fig. 14). In addition, Ko teaches PRS (see paragraph 40)
Thus, it would have been obvious to a person of ordinary skill in the art to use the teachings of Ku in the combined the NPRS system of Luo and Yamada in order to use some bits of SFN for SS index (see Ku: paragraphs 210-214 and Fig. 14).

           For claims 25 and 29 Yamada in view of Luo further in view of Ku teaches the method, wherein each reference signal corresponding the reference signal sequence is a narrowband positioning reference signal (NPRS) (see Yamada: paragraph 109 “NPRS”).

           For claim 27 Yamada in view of Luo further in view of Ku teaches a device, comprising: 
a processor (see Yamada: paragraph 155 “processor”); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions (see Yamada: paragraph 154 “computer readable medium”) for: 
generating a reference signal sequence (as discussed in claim 23); and 
determining a first index set based on a frame number of a radio frame, wherein the first index set indicates at least one reference signal corresponding to the reference signal sequence, and the first index set comprises at least two indexes (as discussed in claim 23); and 
mapping the at least one reference signal to a resource position corresponding to the radio frame, wherein the resource position is  to be used to transmit the at least one reference signal (as discussed in claim 23); and 
a transceiver, configured to send the at least one reference signal at the resource position (as discussed in claim 23).

           For claim 31 Yamada in view of Luo further in view of Ku teaches a method, comprising: 
generating, by a first device, a reference signal sequence (see Yamada: paragraph 109 “NPRS” and as discussed in claim 1); 
determining, by the first device, a resource position to use to receive at least one first reference signal (see Yamada: paragraph 13 “receiver is configured to receive first position reference signal information from a base station and terminal” and as discussed in claim 1); 
receiving, by the first device, the at least one first reference signal from a second device at the resource position (see Yamada: paragraph 13 “receiver is configured to receive first position reference signal information from a base station and terminal” and as discussed in claim 1); and 
determining, by the first device according to the generated reference signal sequence, at least one second reference signal whose reference signal index is the same as a reference signal index of the at least one received first reference signal (see Yamada: paragraph 10 “a sequence of first reference signals is initialized for each slot (resource position) and the second positioning reference signals for each OFDM symbol (resource position)” and paragraph 109 “The NPRS configuration index is information indicative of a period of each NPRS subframe (time resource position) and an offset value of each NPRS subframe” and as discussed in claim 23).

           For claim 32 Yamada in view of Luo further in view of Ku teaches the method, wherein determining  according to the generated reference signal sequence, the at least one second reference signal whose reference signal index is the same as the refence signal  index of the at least one received first reference signal (as discussed in claim 23 and 31) comprises: 
determining a first index set based on a frame number of a radio frame corresponding to the resource position, wherein the first index set indicates the reference signal index of the at least one second reference signal (as discussed in claim 23 and 31); and 
determining the at least one second reference signal from the generated reference signal sequence based on the first index set (as discussed in claim 23 and 31).

           For claim 33 Yamada in view of Luo further in view of Ku teaches the method, further comprising: processing the at least one first reference signal and the at least one second reference signal (as discussed in claim 23 and 31).

           For claim 34 Yamada in view of Luo further in view of Ku teaches the method, wherein the at least one first reference signal is at least one of reference signals indicated by a first index set corresponding to  a reference signal sequence generated by the second device, and the first index set is determined based on a frame number of a radio frame corresponding to the resource position, and the index set comprises at least two indexes (as discussed in claim 23 and 31).

           For claim 37 Yamada in view of Luo further in view of Ku teaches the method, wherein each reference signal corresponding to the reference signal sequence is a narrowband positioning reference signal (as discussed in claim 25 and 29).

           For claim 38 Yamada in view of Luo further in view of Ku teaches a first device, comprising: 
a transceiver (Fig. 7 “transmitter & receiver” and as discussed in claim 27); 
a processor (as discussed in claim 27); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions (as discussed in claim 27) for: 
generating a reference signal sequence (as discussed in claims 23, 27, and 31); 
determining a resource to use receive at least one first reference signal (as discussed in claims 23, 27, and 31); and 
controlling the transceiver to receive the at least one first reference signal from a second device at the resource position (as discussed in claims 23, 27, and 31); and 
determining according to the generated reference signal sequence, at least one second reference signal whose reference signal index is the same as a reference signal index of the at least one first reference signal (as discussed in claims 23, 27, and 31).

           For claim 39 Yamada in view of Luo further in view of Ku teaches the device, wherein the program includes instructions (as discussed in claims 27 and 32) for: 
determining a first index set based on a frame number of a radio frame corresponding to the resource position, wherein the first index set indicates the index of the at least one second reference signal corresponding to the reference signal sequence, and the first index set comprises at least two indexes (as discussed in claims 23, 27 and 32), and 
determining the at least one second reference signal according to  the generated reference signal sequence based on the first index set (as discussed in claims23,  27 and 32).

           For claim 40 Yamada in view of Luo further in view of Ku teaches the device, wherein the program further includes instructions for: processing the at least one first reference signal and the at least one second reference signal (as discussed in claim 33).

           For claim 42 Yamada in view of Luo further in view of Ku teaches the device, wherein the at least one first reference signal is indicated by a first index set (as discussed in claim 23).

           For claim 44 Yamada in view of Luo further in view of Ku teaches the device, wherein each reference signal corresponding to the reference signal sequence is a narrowband positioning reference signal (as discussed in claim 25).

Allowable Subject Matter
6.	Claims  24, 26, 28, 30, 35-36, 41, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415